Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims 

	Applicant has filed an amendment to the claims 4/17/2020. The amendments to the claims have been considered in full. Claims 2-3, 7-8, 12-19, 28, and 31-34 have been canceled and their cancelation has been acknowledged. Claims 1, 4-11, 20-27, 29-30, and 35-37 have been amended and their amendments have been acknowledged. Claims 1, 4-11, 20-27, 29-30, and 35-37 are pending examination. 

Election/Restrictions

An election of species was sent out to the applicant(s) 03/24/22.  
Applicant's election with traverse of the species of tumor growth for claim 27 and liver metastasis for claim 30 in the reply filed on 05/24/22 is acknowledged.  The traversal is on the ground(s) that the search results will likely overlap in scope.  The arguments concerning the species election are convincing and the species election has been withdrawn. The arguments on reconsidering the restriction requirements have been considered and are persuasive. In view of the claim amendments and claim cancelations the groups are no longer separate. It is noted that the restriction of 3/24/22 was made against the original unamended set of claims filed 04/17/20. As noted above, an amendment to the claims were filed 04/17/20. Upon consideration of the claim amendments and the applicant’s response to the restriction, 05/24/22, the restriction has been withdrawn. 

Claim Interpretation

Claims 1, 4-6, 9-11 relate to a “set” which will be interpreted as a composition. Claims 20-27 and 29-30 pertain to a method of treating an adverse condition of the liver using vancomycin and a checkpoint inhibitor. Claims 35-37 pertain to a method of treating an adverse condition of the liver using primary bile acid. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 20-21 and 27 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Frankel et al. Metagenomic Shotgun Sequencing and Unbiased Metabolomic Profiling Identify Specific Human Gut Microbiota and Metabolites Associated with Immune Checkpoint Therapy Efficacy in Melanoma Patients. Neoplasia (2017) 19, 848–855 herein referred to as Frankel.
Frankel teaches the effects of the human gut microbiota and metabolites on immune checkpoint inhibitor response in metastatic melanoma patients. (See Frankel abstract). Frankel teaches that in preclinical studies, specific gut microbiota promotes (tumor) regression of melanoma in mice. (See Frankel abstract). Within the work of Frankel ipilimumab, nivolumab, ipilimumab plus nivolumab, or pembrolizumab treatments were conducted with an emphasis on the gut microflora. (See Frankel abstract). In a specific instance during the study of Frankel, a patient (P22) received 2 weeks of ciprofloxacin, vancomycin, and metronidazole in combination with pembrolizumab and had metastatic cancer in both lung and liver. (See table 2 and pg 850 2nd col. 2nd parag.). 
Regarding claim 1, a composition comprising vancomycin and a checkpoint inhibitor has been taught in Frankel as described above. 
Regarding claim 4, pembrolizumab is taught by Frankel to be used for the treatment of cancer. The instant specifications define pembrolizumab as a PD-1 inhibitor. (See instant spec pg 13 [0119]). 
Regarding claims 20-21 and 27, Frankel teaches that pembrolizumab and vancomycin where used in combination during the treatment of a melanoma metastasis on a patient’s liver. (See P22 in table 2 and pg 850 2nd col. 2nd parag.).
Claim 35 is rejected under 35 U.S.C. 102(a)1 as being anticipated by Pellicciari et al. Farnesoid X Receptor: From Structure to Potential Clinical Applications. Journal of Medicinal Chemistry, 2005, 48(17) 5383-5403 herein referred to Pellicciari.
Pellicciari teaches that the farnesoid X receptor (FXR) is well characterized and is recognized to be a transcriptional sensor for bile acids which has culminated with the clinical use of chenodeoxycholic acid and ursodeoxycholic acid in the treatment of gallbladder stones and cholestatic liver diseases. (See Pellicciari “Introduction”). Pellicciari teaches that FXR is highly expressed in the liver and intestine, which are target organs for bile acids, and FRX activation transactivates a variety of genes involved in the regulation of bile acids homeostasis. (See Pellicciari “5.1. FXR Agonist and Liver Diseases”). Pellicciari teaches that FXR activation provides a counter-regulatory mechanism that limits the activation of myofibroblast like cells. (See “5.1.1 FXR and Liver Fibrosis”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-5, 20-22, 27 and 30is/are rejected under 35 U.S.C. 103 as being unpatentable over Tosello-Trampont et al. Immunoregulatory Role of NK cells in Tissue Inflammation and Regeneration. Front. Immunol. (2017) 8:301 herein referred to as Tosello-Trampont in view of Dapito et al. Promotion of Hepatocellular Carcinoma by the Intestinal Microbiota and TL4. Cancer Cell (2012) 21, 504–516 herein referred to as Dapito.
Tosello-Trampont teaches that NK cells represent an important first line of defense against viral infection and cancer and are involved in tissue homeostasis. (See Tosello-Trampont abstract). Tosello-Trampont teaches that exacerbation of the inflammatory response through interactions between immune effector cells facilitates the progression of non-alcoholic fatty liver disease into steatosis, cirrhosis, and hepatocellular carcinoma. (See Tosello-Trampont abstract). Tosello-Trampont teaches that when hepatic damage is incurred, macrophage activation is crucial for initiating cross talk with neighboring cells present in the liver including hepatocytes and NK cells, and the importance of this interaction in shaping the immune response in liver disease is increasingly recognized. (See Tosello-Trampont abstract). Tosello-Trampont teaches that the activities of NK cells in particular play an important role in inducing hepatic stellate cell apoptosis which curtails the progression of fibrosis. (See Tosello-Trampont abstract). Tosello-Trampont also teaches that NK cell dysregulation could promote an immunosuppressive state where tumors are able to escape immune surveillance. Tosello-Trampont teach that the immunoregulatory function of NK cells in infection and inflammatory diseases makes these cells good therapeutic targets for controlling infection and prevent the development of chronic inflammatory diseases. (See Tosello-Trampont “Therapeutics Targeted to NK Cells” 1st parag.). Tosello-Trampont teaches that therapeutic approaches have been used to target NK cells for treating HCC and that these therapies include the induction of the activation of NK cells. (See Tosello-Trampont “Therapeutics Targeted to NK Cells” 1st parag.).  Tosello-Trampont teach that activation of NK cells can also be achieved by blocking NK cell inhibitory receptors with monoclonal antibodies. (See Tosello-Trampont “Therapeutics Targeted to NK Cells” 1st parag.). Tosello-Trampont teach that designed mAbs can target immune checkpoint inhibitors to release immune cells, including NK cells, from inhibitory mechanisms to restore their full immune activity. (See Tosello-Trampont “Therapeutics Targeted to NK Cells” 2nd parag.). The list of immune checkpoint inhibitors that Tosello-Trampont teach that are being used to treat HCC include PD-1 inhibitors ipilimumab, pembrolizumab, and nivolumab, PD-L1 inhibitors Atezolizumab and Durvalumab and the CTLA-4 inhibitor tremelimumab. While Tosello-Trampont teaches why one having ordinary skill would be interested in using an immune checkpoint inhibitor like nivolumab that can be useful in the treatment of adverse conditions of the liver, Tosello-Trampont does not teach this combination with vancomycin. 
Dapito teaches that the increased translocation of intestinal bacteria is a hallmark of chronic liver disease and contributes to hepatic inflammation and fibrosis. (See Dapito abstract). Dapito teaches that Hepatocarcinogenesis in chronically injured livers depends on the intestinal microbiota and TLR4 (toll like receptor 4) activation in non-bone-marrow-derived resident liver cells. (Dapito abstract). Dapito teaches that TLR4 and the intestinal microbiota were not required for HCC initiation but for HCC promotion, mediating increased proliferation, expression of the hepatomitogen epiregulin, and prevention of apoptosis. Dapito teaches that gut sterilization restricted to late stages of hepatocarcinogenesis reduced HCC suggesting that the intestinal microbiota and TLR4 represent therapeutic targets for HCC prevention in advanced liver disease. Dapito teaches that pathogen-associated molecular patterns (PAMPs) triggers inflammatory responses through Toll-like receptors (TLRs) in both early and late diseases stages. (See Dapito “Introduction” 1st parag.). Dapito teaches that these PAMPs from the intestinal microbiota and TLR4 contribute to liver fibrosis and cirrhosis and 80% of hepatocellular carcinomas develop in fibrotic or cirrhotic livers as a consequence of chronic liver injury. (See Dapito “Introduction” 1st parag.). Dapito teaches that in the mice were gut-sterilized with a well-established cocktail of oral antibiotics that eliminates commensal bacteria. (See Dapito pg 506 “The Intestinal Microbiota and Lipopolysaccharide Promote Hepatocarcinogenesis” 1st parag). Dapito teaches that the treatment (with antibiotics) resulted in not only a >99.5% reduction of 16s levels in the cecum and an enlargement of the cecum commonly observed in germfree mice but also a highly significant reduction of tumor number, size, and the liver: body weight ratio in DEN plus CCl4 HCC model. (See Dapito pg 506 “The Intestinal Microbiota and Lipopolysaccharide Promote Hepatocarcinogenesis” 1st parag). Dapito teaches that the antibiotic mixture used in this study used a combination of ampicillin, neomycin, metronidazole, and vancomycin in drinking water. (See Dapito pg. 514 left col. 1st parag.). 
Given the prior art it would be obvious to a person having ordinary skill in the art to modulate the immune environment of the liver using a combination of vancomycin and an immune checkpoint inhibitor. One would be motivated to do so because it has been shown in the work of Tosello-Trampont that NK cells are an important in repair function and immune function of the liver and that NK cells can be activated with immune checkpoint inhibitor and Dapito teaches that the promotion of HCC can be attenuated by gut sterilization with vancomycin. While it can be noted that NK cells have a paradoxical role in the development of liver fibrosis (See Tosello-Trampont pg 5 “Role of NK cells in Fibrosis”), it has been shown in Dapito that the reduction of intestinal microbiota from antibiotics leads to reduced tumor promotion. It is implied that in Dapito that the reduction of intestinal microbiota from antibiotics would lead in a reduction PAMPS from intestinal microbiota and TLR4 that contribute to liver fibrosis and cirrhosis. One having ordinary skill in the art would see this as a beneficial interaction that would lead away from fibrosis/inflammation instead of causing fibrosis, inflammation or carcinogenesis. 
Regarding claims 1 and 4-5, the method of using a therapy including vancomycin and nivolumab reads on the claimed composition. 
Regarding claims 20-22, as discussed above one would be motivated to create a therapy from an immune checkpoint inhibitor, like nivolumab, and vancomycin to treat adverse liver conditions. 
Regarding claims 27 and 30, Dapito teaches that vancomycin is particularly useful in preventing tumor growth of hepatocellular carcinoma (HCC). 
Claim(s) 6, 9, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tosello-Trampont et al. Immunoregulatory Role of NK cells in Tissue Inflammation and Regeneration. Front. Immunol. (2017) 8:301 in view of Dapito et al. Promotion of Hepatocellular Carcinoma by the Intestinal Microbiota and TL4. Cancer Cell 21, 504–516 as applied to claims 5 and 22 above, and further in view of Bektas et al. The effects of tadalafil and pentoxifylline on apoptosis and nitric oxide synthase in liver ischemia/reperfusion injury. Kaohsiung Journal of Medical Sciences (2016) 32, 339-347 herein referred to as Bektas.
As discussed above the sources of Dapito and Tosello-Trampont in combination teach the composition and methods of claims 5 and 22 upon which claims 6, 9, and 23-24 rely upon. Dapito and Tosello-Trampont are silent to the use of a PDE5 inhibitor in combination with nivolumab and vancomycin. 
Bektas teaches the effects of tadalafil and pentoxifylline on apoptosis and nitric oxide synthase in liver ischemia/reperfusion injury. (See Bektas title). Bektas teaches that tadalafil (TDF) is a potent and selective inhibitor of phosphodiesterase type-5 (PDE5) that is mostly used as a treatment for pulmonary arterial hypertension and erectile disfunction. (See Bektas “Introduction” 2nd paragraph”). Bektas teaches that inhibition of PDE augments and prolongs the cellular responses of vasodilation induced by nitrous oxide (NO) and its products. (See Bektas “Introduction” 2nd paragraph”). Inducible NOS (nitrous oxide synthase or iNOS) is not expressed under normal circumstances but is upregulated during inflammatory conditions in hepatocytes, endothelial cells, biliary cells, Kupffer cells, neutrophils and T lymphocytes. (See Bektas “Introduction” 2nd paragraph”). Endothelial NOS (eNOS) is constitutively expressed in many cell types, including liver endothelial cells and hepatocytes. (See Bektas “Introduction” 2nd paragraph”). Bektas teaches that Ischemia/reperfusion (IR) injury results from prolonged ischemic damage followed by restoration of blood perfusion. (See “Introduction” 1st parag.). Bektas teaches that IR injury is a serious complication of liver surgery, transplantation and various forms of circulatory shock. (See “Introduction” 1st parag.). Bektas teaches that liver IR injury is a complex cascade of events mediated by numerous inflammatory cells and molecular mediators, resulting in hepatocyte death and systemic inflammatory response. Bektas concludes that high-dose TDF and PTX have beneficial histopathological and biochemical effects that are protective against liver IR injury and may help prevent free oxygen radical damage, lipid peroxidation, hepatocyte necrosis, and apoptosis in liver IR injury and minimize liver damage. 
Given the prior art, it would be obvious for a person having ordinary skill in the art to take a PDE5 inhibitor like tadalafil to treat a variety of cell stressors like free oxygen radicals, lipid peroxidation, hepatocyte necrosis and apoptosis in liver cells in combination with nivolumab and vancomycin. One would be motivated to do so because tadalafil reduces the oxidative stress in the liver which Tosello-Trampoint teaches would prevent NK cells killing stressed hepatocytes which can lead to the development of fibrosis. (See Tosello-Trampoint pg 6 left col. 1st parag.). 
Claims 10-11 and 25-26, are rejected under 35 U.S.C. 103 as being unpatentable over Tosello-Trampont et al. Immunoregulatory Role of NK cells in Tissue Inflammation and Regeneration. Front. Immunol. (2017) 8:301 in view of Dapito et al. Promotion of Hepatocellular Carcinoma by the Intestinal Microbiota and TL4. Cancer Cell (2012) 21, 504–516 in view of Bektas et al. The effects of tadalafil and pentoxifylline on apoptosis and nitric oxide synthase in liver ischemia/reperfusion injury. Kaohsiung Journal of Medical Sciences (2016) 32, 339-347 as applied to claims 9 and 24 above, and further in view of Pellicciari et al. Farnesoid X Receptor: From Structure to Potential Clinical Applications. Journal of Medicinal Chemistry, 2005, 48(17) 5383-5403 herein referred to Pellicciari. 
As discussed above Tosello-Trampont, Dapito, and Bektas teach the combination of nivolumab, vancomycin, and tadalafil. While these sources disclose the beneficial nature of these compounds on adverse conditions of the liver, the combination does not teach the administration of a primary bile acid. 
Pellicciari teaches that the farnesoid X receptor (FXR) is a well-characterized member of the metabolic subfamily of human nuclear receptors (NRs). Pellicciari teaches the steps that led to the discovery of the FXR and to the development of steroidal and nonsteroidal modulators associated with FXR modulation. (See “1. Introduction” last 2 parag.). Pellicciari teaches that FXR provides a counter-regulatory mechanism that limits the activation of myofibroblast like cells. (See Pellicciari “5.1.1. FXR and Liver Fibrosis”). Pellicciari teaches that in vitro exposure of hepatic stellate cells to natural and synthetic FXR ligands, including 6α-ethyl chenodeoxycholic acid (38) and chenodeoxycholic acid (2), reduces expression of αSMA, α1 collagen, TGFβ1 gene expression in the liver. (See Pellicciari “5.1.1. FXR and Liver Fibrosis”). Pellicciari teaches that the liver histology in these models confirms the potent anti-fibrotic activity of the FXR ligands. (See Pellicciari “5.1.1. FXR and Liver Fibrosis”).
Given the prior art it would be obvious for a person having ordinary skill to combine vancomycin, nivolumab, tadalafil, and a primary bile acid like chenodeoxycholic acid. One would be motivated to do so because it would be obvious to try each of these drugs have different mechanisms to prevent liver damage, vancomycin is taught to reduce the burden of PAMPs like TLR4 in liver inflammation, nivolumab ensures that the NK cells remain active in their regulatory and immune processes, tadalafil modulates the tumor environment to ensure better blood flow and a reduction in oxidative stress, and chenodeoxycholic acid activates FXR which causes it act as an anti-inflammatory, anti-cholestatic, and anti-fibrotic agent in liver disorders. (See “6. Conclusions and Outlook”). Each of these different mechanisms has been shown by their respective prior arts to be pharmaceutically viable options to inhibit/prevent fibrosis. Fibrosis has been taught in the prior art to be a deciding factor in the promotion of adverse liver conditions like HCC. (See Dapito “introduction” 1st parag.) It would seem to one having ordinary skill in the art that these components would lead to different mechanisms to prevent fibrosis. One having ordinary skill in the art would recognize that a reduction in fibrosis can lead to a reduction in severity of other adverse conditions of the liver such as HCC. (See Dapito abstract).  
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Tosello-Trampont et al. Immunoregulatory Role of NK cells in Tissue Inflammation and Regeneration. Front. Immunol. 8:301 in view of Dapito et al. Promotion of Hepatocellular Carcinoma by the Intestinal Microbiota and TL4. Cancer Cell 21, 504–516 as applied to claim 27 above, and further in view of Bilal at al. Histological changes in the liver of diabetic rats: A review of pathogenesis of nonalcoholic fatty liver disease in type 1 diabetes mellitus, Cogent Medicine, 3:1, 1275415 herein referred to as Bilal.
As discussed above, Tosello-Trampont and Dapito teaches that NK cells and vancomycin cause a reduction in fibrosis in liver. Tosello-Trampont and Dapito do not teach how this can beneficial in autoimmune diseases. 
Bilal teaches that type 1 diabetes mellitus (T1DM) can causes steatosis to steatohepatitis and liver fibrosis. (See Bilal abstract). 
Given the prior art it would be obvious to treat chronic liver conditions from type 1 diabetes mellitus with a combination of vancomycin and an immune checkpoint inhibitor. One would be motivated to do so because it has been taught by Tosello-Trampont that activated NK cells can prevent liver fibrosis and help regenerate liver tissues and it is taught by Dapito that reduction in intestinal microbiota and TLR4 would help reduce inflammation and fibrogenic responses in the liver. Both of these teachings in combination could result in an overall reduction in inflammation and fibrogenic responses which can potentially alleviate some of the detriment of T1DM. 
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Pellicciari et al. Farnesoid X Receptor: From Structure to Potential Clinical Applications. Journal of Medicinal Chemistry, 2005, 48(17) 5383-5403 as applied to claim 35 above, and further in view of Ventura et al. Improvement of water solubility and dissolution rate of ursodeoxycholic acid and chenodeoxycholic acid by complexation with natural and modified β-cyclodextrins. International Journal of Pharmaceutics 149 (1997) 1-13 herein referred to as Ventura. 
As discussed above it has been anticipated by Pellicciari to use primary bile acid to treat an adverse condition of the liver. Pellicciari does not teach modifications to the bile acid for direct absorption by the intestine, formulated for protection from intestinal enzymes or both. 
Ventura discusses modifications to chenodeoxycholic acid (CDCA) and ursodeoxycholic acid (UDCA) using β-cyclodextrins. (See Ventura title). Ventura teaches that ursodeoxycholic and chenodeoxycholic acid with β-cyclodextrin increases water solubility of the bile acids. Ventura teaches that UDCA and CDCA have poor and erratic bioavailability in vivo. (See pg 2 left col. 1st parag.). Ventura teaches that β-cyclodextrin was able to modify drug absorption in rat small intestinal lumen. 
Given the prior art it would be obvious for a person having ordinary skill in the art to prepare formulation of primary bile acids and β-cyclodextrin to better solubility and bioavailability of bile acids. One would be motivated to do so because UDCA and CDCA have poor and erratic bioavailability and it was found in the work of Ventura that the aqueous solubility of the drugs significantly increases when complexed with different cyclodextrins. 
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Pellicciari et al. Farnesoid X Receptor: From Structure to Potential Clinical Applications. Journal of Medicinal Chemistry, 2005, 48(17) 5383-5403 as applied to claim 35 above, and further in view of Tosello-Trampont et al. Immunoregulatory Role of NK cells in Tissue Inflammation and Regeneration. Front. Immunol. 8:301.
As discussed above Pellicciari anticipates the treatment of adverse liver conditions by administering primary bile acid. Pellicciari does not teach using an addition of a substance that inhibits immunosuppression, a substance that elicits an immune response, or both. 
Tosello-Trampont teaches that NK cells are important modulators of tissue homeostasis and act as a first line defense against viral infection and cancer. (See Tosello-Trampont abstract). Tosello-Trampont teaches that NK cell activation results in response to inflammatory stimuli evoked by tissue damage and contribute to both progression and resolution of diseases. (See Tosello-Trampont abstract). Tosello-Trampont teaches that the cytotoxic activity of NK cells plays an important role in inducing hepatic stellate cell apoptosis and thus curtailing the progression of fibrosis. (See Tosello-Trampont abstract). Tosello-Trampont teaches that NK cells may become dysregulated and promote an immunosuppressive state where tumors are able to escape immune surveillance. (See Tosello-Trampont abstract). Tosello-Trampont teaches that NK cells activation can result in IFN-γ and IL-22 production which have shown anti-fibrotic effects. (See “Role of NK Cells in Fibrosis”). Tosello-Trampont teaches that certain therapeutic approaches have been designed to use specific mAbs to target co-inhibitory molecules that stop immune responses against tumors cells. (See “Therapeutics targeted to NK cells”). Tosello-Trampont teaches that blocking these immune checkpoint inhibitors would release immune cells, including NK cells, from inhibitory mechanisms to restore their full immune activity. 
Given the prior art, it would be obvious to one having ordinary skill in the art to combine immune checkpoint inhibitors with primary bile acids to create a better therapy to target liver fibrosis and cancer. One would be motivated to do so because Tosello-Trampont teaches that NK cell activation leads to the production of IFNγ and IL22 which have been shown to have anti-fibrotic effects and Pellicciari teaches that bile acids can act as signaling molecules that ultimately govern lipid, steroid, and cholesterol homeostasis and are involved in processes such as glucose utilization, inflammation and cancer. (See Pellicciari “Introduction” and Tosello-Trampont “Role of NK cells in Fibrosis” Pellicciari further teaches that primary bile acids and FXR are a part of counter-regulatory mechanisms that limits the activation of myofibroblast-like cells that limit the generation of fibrosis. (See Pellicciari “5.1.1 FXR and Liver Fibrosis”).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILES JOSEPH DELAHOUSSAYE/Examiner, Art Unit 1647                                                                                                                                                                                                        
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647